Citation Nr: 0611654	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979, and from October 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.  


REMAND

The veteran essentially claims to have PTSD due to his 
having, in his capacity as a law enforcement specialist, been 
first on the scene of a motor vehicle accident in which a 
young boy was killed.  He adds that the boy was lying in a 
pool of blood.  See statement dated in June 2003.  He claims 
that this accident occurred on September 2, 1983.  This fact 
is verified, along with his participation in the event.  See 
November 1983 report completed by a Law Enforcement 
Supervisor.  As part of his substantive appeal he claimed not 
to have been afforded psychiatric medical treatment following 
the events of September 2, 1983.  

Review of his service medical records do show that beginning 
in November 1983 the veteran was seen on several occasions 
due to alcohol abuse.  At that time a history of alcohol 
abuse since the age of 14 was noted.  The veteran was 
ultimately discharged from service as a result of being an 
alcohol rehabilitation failure.  

The medical record shows that the veteran has been afforded 
comprehensive VA examinations and medical treatment for 
psychiatric-based problems, to include schizoaffective 
disorder, bipolar disorder, and depression since 1985.  The 
Board observes that entitlement to service connection has 
been denied for an acquired psychiatric disorder, to include 
depression.  See April 1996 RO decision.  A VA problem list 
report includes a notation of prolonged PTSD in November 
1997.  It is not clear, however, whether this represents 
evidence that VA physicians believe that he now has PTSD.

As part of his substantive appeal the veteran claims to have 
been treated by a named VA physician at two separate VA 
outpatient clinics in Boston, located on Lincoln and Court 
Streets.  VA records on file show the earliest treatment 
afforded the veteran from this named physician (Dr. J.R.) in 
March 1988.  The Board will remand the case to ensure that 
all pertinent and available VA medical records are obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992)

The Board also observes that the VCAA requires VA to obtain 
and associate with the record all pertinent evidence 
adequately identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002).  As part of an April 2000 VA mental health 
outpatient treatment record, the veteran provided a history 
of having been in receipt of Social Security Administration 
(SSA) disability benefits due to depression and paranoia.  
The RO has not obtained the medical records upon which the 
award of SSA benefits was made.  Such records may contain 
information pertinent to the claim, such as a definitive 
diagnosis of PTSD, and VA is obliged to obtain them.  
Therefore, a remand is required for the RO to obtain and 
associate with the record the veteran's medical records on 
file with the SSA.  

Therefore, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  

2.  The RO should obtain all VA medical 
records associated with treatment 
afforded the veteran from February 1984 
to the present by VA physician Dr. J.R. 
(see VA Form 9 for complete name of the 
physician), as well as from the VA 
outpatient clinics located on Lincoln and 
Court Streets in Boston, Massachusetts.  
If no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file.

3.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  If no records 
are available, a formal written 
unavailability memorandum must be added 
to the claims file.

4.  The RO must then:  (a)  notify the 
claimant of the specific records that it 
is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

5.  After all the development requested 
above has been completed, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine the nature 
and etiology of any current psychiatric 
disability.  The examiner must review all 
pertinent medical records in the claims 
file and opine whether, at least as 
likely as not, the veteran has PTSD due 
to the verified in-service stressor.  If 
so, the examiner should identify the 
symptoms supporting the diagnosis.  For 
any other diagnosed psychiatric disorder 
the examiner should opine whether it is 
at least as likely as not that the 
disorder is related to service.  The 
examiner must explain the rationale for 
all opinions given.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

